Case 4:18-cv-00298-CVE-JFJ Document 166 Filed in USDC ND/OK on 04/09/20 Page 1 of 14




                           United States District Court
                            NORTHERN DISTRICT OF OKLAHOMA
   MICHAEL PARGA, RICHARD FELTZ,                   )
   TARA O’DONLEY and CHRISTOPHER                   )
   WOOD, on behalf of themselves and all others    )
   similarly situated,                             )
                                                   )
         Plaintiffs,                               )
   vs.                                             )         Case No. 18-cv-00298-CVE-JFJ
                                                   )
   BOARD OF COUNTY COMMISSIONERS OF )
   THE COUNTY OF TULSA; VIC REGALADO, )
   Tulsa County Sheriff, in his official capacity; )
   TERRY H. BITTING, TAMMY BRUCE,                  )
   MARTHA RUPP CARTER, STEPHEN R.                  )
   CLARK, THERESA DREILING, OWEN                   )
   EVENS, JAMES W. KEELEY, DEBORAH                 )
   LUDI-LEITCH, J. ANTHONY MILLER,                 )
   DAWN MOODY, MILLIE OTEY, KIRSTEN )
   PACE, APRIL SEIBERT, CLIFFORD SMITH )
   and SARAH SMITH, in their capacity as Tulsa )
   County Special Judges; WILLIAM                  )
   MUSSEMAN, in his capacity as Tulsa              )
   County District Court Judge,                    )
                                                   )
         Defendants.                               )

            DEFENDANT TULSA COUNTY SHERIFF’S RESPONSE BRIEF TO
         PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND
      PRELIMINARY INJUNCTION AGAINST DEFENDANT TULSA COUNTY SHERIFF

          COMES NOW Vic Regalado, Tulsa County Sheriff, in his official capacity (“Defendant

   Sheriff”), and submits the following response brief to Plaintiff’s Motion for a Temporary

   Restraining Order and Preliminary Injunction against Defendant Tulsa County Sheriff (“MPI”),

   Dkt. 158, 159, as specifically limited to this Court’s Order directing the Defendant Sheriff to

   submit briefing “solely on the issue of whether there is a risk of imminent harm from COVID-19
Case 4:18-cv-00298-CVE-JFJ Document 166 Filed in USDC ND/OK on 04/09/20 Page 2 of 14




   at the Tulsa County Jail, and what procedures the Tulsa County Sheriff has implemented to

   mitigate such harm.” Dkt. 161.

      I.          INTRODUCTION

           At this time, there are no suspected or confirmed COVID-19 cases in the David L. Moss

   Criminal Justice Center (also known as the “Tulsa County Jail” or “Jail”). See Cooper Affidavit,

   ¶ 5, Exhibit “J;” Parker Affidavit, ¶ 2, Exhibit “A;” and Brown Affidavit, ¶ 2, Exhibit “B.”

           Plaintiff Richard Feltz (“Plaintiff”) tenders no credible evidence that there is “a risk of

   imminent harm from COVID-19 at the Tulsa County Jail,” Dkt. 161, and his argument that in

   light of this novel coronavirus “the county jail is a catastrophe waiting to happen” is pure

   speculation. MPI, p. 1, Dkt. 158. Plaintiff is not even in the Jail. Plaintiff states in his brief that

   “[c]lass members are now facing imminent risk of illness and death because they are in jail,” but

   he fails to reference supporting evidence that would turn his projection into fact. MPI, p. 20,

   Dkt. 158.

           Plaintiff’s MPI does not establish that COVID-19 cases have been confirmed in the Tulsa

   County Jail or that any of the putative class members is even suffering from symptoms of

   COVID-19. See MPI, Dkt. 158. Plaintiff is not entitled to impose a mandatory injunction on

   Defendant Sheriff based on a conjectural injury that neither he nor putative class members have

   suffered. The only COVID-19 related evidence attached to Plaintiff’s MPI is: (a) Administrative

   Orders from Presiding Judge William LaFortune closing all judicial offices and courts except for

   emergency dockets (which emergency dockets include the daily bond docket); and (b), a

   “guidance for law enforcement issued on March 30, [by] Governor Kevin Stitt and Attorney




                                                     2
Case 4:18-cv-00298-CVE-JFJ Document 166 Filed in USDC ND/OK on 04/09/20 Page 3 of 14




   General Mike Hunter,” entitled “Limiting COVID-19 Exposure in Detention Facilities: Best

   Practices.” See Exhibits “8” and “9” to MPI, respectively, and MPI, p. 23, fn. 90.

          None of Plaintiff’s exhibits identify any risk of imminent harm from COVID-19 at the

   Tulsa County Jail. Id. Indeed, not even the Declaration by Dr. Chiao, submitted by way of

   supplement to the MPI five days later, makes anything other than prophetic projections

   undergirded by stereotypes, assumptions and conjectures about what could happen when if, and

   if and if. See Chiao Declaration, Dkt. 164. Dr. Chiao’s Declaration is not based on personal

   knowledge about the Tulsa County Jail, but rather it adopts the words written by another as her

   own concerning different jails, prisons, “closed detention settings” and “congregate settings” in

   other places at other times. See Chiao Declaration, ¶¶ 8-12, Dkt. 164.

          The COVID-19 emergency response plan currently being employed by the Tulsa County

   Sheriff’s Office (“TCSO”) in partnership with its medical provider, Turn Key Health Clinics,

   LLC (“Turn Key”), as well as the Tulsa City-County Health Department (“THD”) and Tulsa

   Area Emergency Management Agency (“TAEMA”), renders Plaintiff’s allegations of harm

   hypothetical, not imminent. See Parker Affidavit, ¶ 8, Exhibit “A;” COVID-19 Response Plan

   for the Tulsa County Jail, Exhibit “C.”

   II. COVID-19 RESPONSE PLAN THAT HAS BEEN IMPLEMENTED IN THE JAIL

          Beginning in mid-February, 2020, in an effort to become familiar with the contours of an

   emergency plan that may be needed to respond to the novel coronavirus, Jail Administrator

   David Parker (“Parker”) consulted the Oklahoma Department of Corrections’ (“DOC”)

   Pandemic Plan for H1N1, which Parker in his prior employment as DOC’s Director of Division

   II took part in creating. See Parker Affidavit, ¶ 3, Exhibit “A.” Defendant Sheriff and Parker


                                                   3
Case 4:18-cv-00298-CVE-JFJ Document 166 Filed in USDC ND/OK on 04/09/20 Page 4 of 14




   thereafter created a task force to develop a COVID-19 contingency plan should the coronavirus

   make its way to Oklahoma. Id., ¶ 4. As the World Health Organization (“WHO”) and the

   Center for Disease Control (“CDC”) began publishing information relevant to stopping the

   spread of COVID-19, the WHO’s and CDC’s guidelines were incorporated into TCSO’s

   COVID-19 Response Plan. Id., ¶ 5. The THD was an integral partner which supplied TCSO

   with relevant and needed information concerning the necessary COVID-19 response in the Tulsa

   County Jail. Id., ¶ 6. Guidelines were shared, meetings held, experts consulted and a COVID-19

   Emergency Response Plan was drafted, revised and is continually being updated to meet the

   needs of the fluid nature of this pandemic. Id., ¶ 7. Throughout this crisis, Undersheriff George

   Brown (“Brown”) has attended morning video conferences regarding COVID-19 updates, hosted

   by TAEMA. Brown Affidavit, ¶ 8, Exhibit “B.” These are aired on Brown’s work computer

   every day Monday through Friday at 10:30am, and feature Dr. Bruce Dart, Executive Director of

   the THD. Id., ¶ 9. Brown communicates pertinent information learned during these daily

   COVID-19 updates to his TCSO Division Directors. Id., ¶ 10.

          A copy of the COVID-19 Response Plan (“Plan”) being employed at the Jail (last revised

   4/6/2020) is submitted herewith as Exhibit “C.”

          A.     Arrests, Bookings and Jail Population Reduction Strategies

          Since the arrival of the COVID-19 crisis, bookings at the Tulsa County Jail are down by

   more than fifty percent. See Parker Affidavit, ¶ 9, Exhibit “A.” Tulsa County Sheriff’s Deputies

   have been instructed to follow the Governor’s Best Practices for limiting COVID-19 exposure

   when encountering the public, which includes serving process, conducting traffic stops and

   making arrests. See Brown Affidavit, ¶ 3, Exhibit “B.” Every Tulsa County Sheriff’s Deputy is


                                                     4
Case 4:18-cv-00298-CVE-JFJ Document 166 Filed in USDC ND/OK on 04/09/20 Page 5 of 14




   provided hand sanitizer, gloves and a mask for his or her shift. Id. at ¶ 4. All Deputies have

   been advised to limit exposure in the field, wear protective masks and gloves when the situation

   warrants, make frequent use of hand washing and hand sanitizer and maintain social distancing.

   Id. at ¶ 5. All Deputies have also been advised that their patrol vehicles should be cleaned and

   disinfected twice every shift, and that they should disinfect their duty belt and gear after contact

   with an individual. Id. at ¶ 6. Deputies have been advised to mask any arrestees displaying

   symptoms consistent with COVID-19, to keep the windows open during transport and to arrange

   for assessment or transport by a trained Emergency Medical Service or Emergency Medical

   Technician if the arrestee needs medical attention.    Id. at ¶ 7. See also March 9 TCSO-wide

   Memo from Trey O'Neal and its attachment entitled, “What Law Enforcement Personnel Need to

   Know about Coronavirus 2019 (COVID-19),” Exhibit “P.”

          The Tulsa County District Courts, Tulsa County District Attorney’s Office, Tulsa County

   Public Defender’s Office, TCSO and other local law enforcement officials are all working

   together to keep the Jail population at a minimum. See Samantha Vincent, Tulsa County Jail

   Occupancy Hits Record Low as Judges, Attorneys, Police Adjust to Covid-19 Pandemic, Tulsa

   World, March 28, 2020, https://www.tulsaworld.com/news/local/crime-and-courts/tulsa-county-

   jail-occupancy-hits-record-low-as-judges-attorneys-police-adjust-to-covid-19/article_9ba4c86d-

   0fdc-5223-983b-89fa572ad54f.html, Exhibit “L;” Affidavit of Steve Kunzweiler, Exhibit “K.”1



   1
    As noted in Mr. Kunzweiler’s Affidavit, pretrial detainees appointed counsel from the Public
   Defender’s Office are currently seeking reconsideration of their bonds before special judges
   based on COVID-19. Id., at ¶¶ 3-5. These same pretrial detainees are claimed to be class
   members in Plaintiff’s MPI. See MPI, p. 4, fn. 12, Dkt. 158. However, Plaintiff has previously
   represented to this Court that “Plaintiffs do not seek relief beyond the point in time at which
   class members are given counsel and an opportunity to be heard on bail-reduction motions, a
   time that comes within days.” Motion for Reconsideration, p. 8, Dkt. 42.
                                                    5
Case 4:18-cv-00298-CVE-JFJ Document 166 Filed in USDC ND/OK on 04/09/20 Page 6 of 14




          B.      Movement and Assessment of Inmates/Detainees

          All inmates that are booked into the Tulsa County Jail are asked COVID-19 initial

   screening questions by a Turn Key medical professional. See Plan, p. 2, Exhibit “C;” COVID-19

   Screening Questionnaire, Exhibit “D.” The temperature of every inmate in the Jail is taken daily

   by medical staff. Id. p. 2.      During intake and throughout incarceration, Exposure Risk

   Assessments are completed on any person who may have had person-to-person exposure transfer

   from the community (local or foreign), including documentation whether the person is

   symptomatic or asymptomatic. Id. CDC algorithms are used to determine exposure risk, and all

   potential exposure cases are reported to the THD for follow-up evaluations. Id. Protective

   masks were recently distributed to all inmates and detainees in the Jail; TCSO and Turn Key are

   developing a sterilization station to extend the effective lifespan of each mask. See April 8, 2020

   Memorandums from Trey O’Neal and David Parker, Exhibit “E;” Cooper Affidavit, ¶ 10d,

   Exhibit “J.” TCSO has 38,000 bars of soap on hand with 40,000 on order along with the

   material to produce 100 gallons of hand sanitizer once received. See Parker Affidavit, ¶ 13,

   Exhibit “A.” On March 18, 2020 the DOC suspended receiving inmates from county jails. See

   March 17, 2020 Letter from DOC, Exhibit “F.”

          C.      Movement and Assessment of Employees and Visitors

          As of March 16, 2020 all jail tours, program providers and visitation has been suspended

   at the Tulsa County Jail. See Plan, p. 3, Exhibit “C.” The Tulsa County Jail continues to allow

   telephone calls and video visitation, provides free and confidential video visitation between

   attorney and client and allows each inmate/detainee one free video visitation each week. Id. See

   also Parker Affidavit, ¶ 12, Exhibit “A;” March 16, 2020 TCSO Facebook and Twitter social


                                                   6
Case 4:18-cv-00298-CVE-JFJ Document 166 Filed in USDC ND/OK on 04/09/20 Page 7 of 14




   media posts, Exhibit “M;” and March 18, 2020 emails to the Oklahoma and Tulsa County Bar

   Associations, Exhibit “N.”

          In addition to inmates, all employees at the Jail are also asked a series of COVID-19

   screening questions and their temperature is taken daily. See Brown Affidavit, ¶ 12, Exhibit “B;”

   March 24, 2020 email from Brown and its attached Questionnaire, Exhibit “G.” In fact, anyone

   entering the jail must first submit themselves to having their temperature taken. See Brown

   Affidavit, ¶ 13, Exhibit “B;” March 23, 2020 Memorandums from Trey O’Neal, Exhibit “H;”

   March 24, 2020 TCSO-wide Memo from David Parker, Exhibit “I;” and Cooper Affidavit, ¶ 10a,

   Exhibit “J.” Anyone with a temperature of 100 degrees or above is refused entry to the Jail. See

   Brown Affidavit, ¶ 14, Exhibit “B;” Cooper Affidavit, ¶ 10a, Exhibit “J.” Before returning to

   work at the Jail, employees who are sent home are required to be fever free for a minimum of 72

   hours without the assistance of medication and at least seven days have passed since the onset of

   symptoms. Id.

          D.       Preventative Education of Staff and Inmates/Detainees

          The Jail’s COVID-19 Response Plan implements a number of educational campaigns,

   pushes relevant COVID-19 information daily to staff and inmates, and emphasizes preventative

   measures to reduce the risk of coronavirus spread. See Plan, p. 1, Exhibit “C;” Brown Affidavit,

   ¶ 15, Exhibit “B.” Such efforts are summarized in the following chart:




                                                  7
Case 4:18-cv-00298-CVE-JFJ Document 166 Filed in USDC ND/OK on 04/09/20 Page 8 of 14




   Plan, p. 1, Exhibit “C.” See also Examples of Educational and Preventative posters throughout

   the Jail, Exhibit “O;” and Tulsa County - COVID-19 Exposure Protocol, Exhibit “V."

   Disinfectant cleaning of equipment surfaces contacted by individuals outside the jail is a priority,

   and disinfectant cleaning within the jail takes place daily. See Plan, p. 1, Exhibit “C;” March 13,

   2020 TCSO-wide Memo from Trey O’Neal, Exhibit “Q;” April 6, 2020 email from Trey O’Neal,

   Exhibit “R;” and April 8, 2020 Memorandums from David Parker, Exhibit “Y.”

                                                    8
Case 4:18-cv-00298-CVE-JFJ Document 166 Filed in USDC ND/OK on 04/09/20 Page 9 of 14




          E.      Intake and Medical Strategies

          As of March 24, 2020 all new bookings are housed in two intake pods in the Jail for a

   minimum of fourteen days before they are allowed to be relocated to general population. See

   Plan, p. 4, Exhibit “C.” These pods are locked down to prevent the potential spread of any virus.

   Id. Outside of the inmate’s cell, movement is limited to a single arrestee. Id. One week later,

   TCSO doubled its number of intake pods to four, increasing social distance among the detainees.

   Id. All services, to include meals, court, recreation, medical, etc. take place in these housing

   units to minimize the risk of virus spread. Id.

          Turn Key medical staff who will interact with suspected COVID-19 patients will be

   required to wear appropriate Personal Protective Equipment (“PPE”). Id., ¶ 10d. The TCSO has

   stocked PPE masks for inmates, and Turn Key has stocked and is continuing to acquire PPE to

   protect employees and inmates, and to effectively minimize the risk of transmission of COVID-

   19 within the Jail. Id. See also March 26, 2020 TCSO-wide Memo from David Parker, Exhibit

   “X.”

          The emergency COVID-19 Response Plan being implemented by TCSO and Turn Key

   also addresses the need for use of special negative pressure rooms should someone test positive:

          The inmate identified as possibly being exposed to a respiratory virus will be
          isolated in the medical unit in a negative air pressure cell for respiratory isolation.
          This isolation will occur for a fourteen-day period (or the current CDC guideline).

          After immediate isolation, the Tulsa Health Department will be notified so that
          they may evaluate the situation. The David L. Moss Criminal Justice Center has
          eight negative air pressure cells that are checked daily by medical staff when
          being used for respiratory isolation, weekly by medical staff when not being used
          for respiratory isolation, and monthly by the agency’s Life Safety Officer.

          Should the need for a mass isolation become urgent, pods F17 and F19 have been
          identified and prepared to house recovering inmates. The jail’s maintenance

                                                     9
Case 4:18-cv-00298-CVE-JFJ Document 166 Filed in USDC ND/OK on 04/09/20 Page 10 of 14




           department has effectively reversed the air flow for these housing units to be
           negative pressure. This will significantly minimize the airflow to other areas of
           the facility. Should these housing units be needed for mass isolation, one pod will
           be used for symptomatic inmates and the other pod will be used for asymptomatic
           inmates, or one pod for males and the other for females.

    Plan, p. 2, Exhibit “C.” See also Parker Affidavit, ¶ 10, Exhibit “A;” Cooper Affidavit, ¶ 10b,

    Exhibit “J.” Turn Key has nurse staffing that is physically present at the Jail 24 hours per day,

    seven days per week. Id., at ¶ 10c. Turn Key also employs a full time Medical Director

    physician at the Jail, as well as two full time mid-level providers. Id. There is always at least

    one provider on call. Id. TCSO and Turn Key are currently in discussions to enhance the use of

    telemedicine within the Jail to protect patients and health staff. Id. Contingency plans have also

    been developed for mass quarantine should it become necessary. See Turn Key Health Clinics

    Emergency Preparedness Plan for Mass Quarantine Requiring Respiratory Isolation, Exhibit “T;”

    Draft of Emergency Preparedness Plan for Mass Quarantine at the Tulsa County Jail, Exhibit

    “U;” and March 13, 2020 email from David Parker, Exhibit “W.” As noted earlier, however,

    there are currently no suspected or confirmed COVID-19 cases in the Jail. See Cooper Affidavit,

    ¶ 5, Exhibit “J.”

           It is the opinion of Turn Key’s Chief Medical Officer, Dr. William Cooper, that “there is

    no heightened risk of imminent harm from COVID-19 at the Tulsa County Jail compared to the

    risk to free civilians in communities outside of the Jail.” Cooper Affidavit, ¶ 6, Exhibit “J.” He

    also opines “that an inmate who shows symptoms of or is suspicious for COVID-19 inside of the

    Jail is likely to receive prompt treatment and testing, as well as direct observation of symptoms

    similar to what an individual would receive outside of the Jail.” Id. at ¶ 7, Exhibit “J.”




                                                     10
Case 4:18-cv-00298-CVE-JFJ Document 166 Filed in USDC ND/OK on 04/09/20 Page 11 of 14




           Should an inmate develop symptoms of COVID-19 and such symptoms showed a

    worsening in condition, Turn Key would quickly transfer that inmate to a Tulsa hospital for

    advanced treatment. Id. at ¶ 8. TCSO typically sends its jail population to OSU Medical Center

    for treatment, a facility which now specializes in COVID-19 issues. See April 9, 2020 power-

    point presentation by OSU Medicine to the Board of County Commissioners of the County of

    Tulsa, Exhibit “S.”

    III. ARGUMENT AND AUTHORITY

           The current circumstances do not justify emergency injunctive relief. The speculative

    threat of COVID-19 in the Jail does not justify setting up the county sheriff by emergency order

    as a court of review on the judicial procedures employed by the state’s judges. In cases

    throughout the country, detainees are seeking release based on the threat of COVID-19 – as

    opposed to requesting the sheriff sit in review of court proceedings to determine their

    constitutionality.    These cases make clear that the mere threat of COVID-19 creates no

    presumption for wholesale emergency relief.

           In Carter v. Santa Fe Adult Detention Center, 2020 WL 1550888, *1 (D. New Mexico

    April 1, 2020), the court recently considered a prisoner’s request for a preliminary injunction

    based on concerns about the risk of COVID-19. The Carter court determined that courts are

    required to “make an individualized determination as to whether COVID-19 concerns present

    such extraordinary and compelling reasons in a particular case that temporary release or transfer

    is necessary.” Id. at *2 (emphasis added) (citing to United States v. Clark, 2020 WL 1446895, *3

    (D. Kan. March 25, 2020)). “General concerns about possible exposure to or spread of COVID-




                                                   11
Case 4:18-cv-00298-CVE-JFJ Document 166 Filed in USDC ND/OK on 04/09/20 Page 12 of 14




    19 do not meet the criteria for extraordinary and compelling reasons …” for release. United

    States v. Eberhart, 2020 WL 1450745, *2 (N.D. Cal. March 25, 2020).

           Although Eberhart and Clark address requests for release based on COVID-19 concerns

    under federal statutes such as the Bail Reform Act, 18 U.S.C. § 3142(i), or under the standard for

    compassionate release set forth in 18 U.S.C. § 3582(c)(1)(A)(i), the requirements for

    “extraordinary” and “compelling” circumstances or reasons required by these statutes are

    comparable to the extraordinary nature of the remedy involved in a request for a preliminary

    injunction. See Eberhart, 2020 WL at *1-2; Clark, 2020 WL at *1. In making the required

    individualized determination regarding the issue of whether a particular inmate’s situation

    presents such extraordinary and compelling reasons to merit release, federal courts have

    considered a number of factors including the spread of COVID-19 in the particular facility at

    issue and the particular risk factors of the individual requesting release. See Clark, 2020 WL at

    *1 (considering underlying health condition of individual requesting release, the number of cases

    of COVID-19 in the facility, and the efforts to mitigate the entrance and spread of the virus in the

    facility, request for release denied); Carter, 2020 WL at *2 (considering lack of COVID-19 cases

    in facility and personal health condition of person requesting release, motion for release denied);

    United States v. Dungee, 2020 WL 1666470, *2, (W.D. Va. April 7, 2020) (considering only one

    inmate in the facility possibly tested positive for COVID-19 and was transported to the hospital

    the same day, considering no evidence presented indicating person requesting release had any

    specific health risks, request for release denied); United States v. Zywotko, 2020 WL 1492900,

    *2 (M.D. Fla. March 27, 2020) (considering facility’s plan to mitigate effects of COVID-19 and

    prevent its entrance into and spread within the facility, denying request for release); United


                                                    12
Case 4:18-cv-00298-CVE-JFJ Document 166 Filed in USDC ND/OK on 04/09/20 Page 13 of 14




    States v. Morris E. Zuckerman, 2020 WL 1659889, *4-5 (S.D.N.Y. April 3, 2020) (considering

    Zuckerman was 75 years of age, suffered underlying health conditions, and his doctor opined

    that he was in a high risk category if infected with COVID-19, the court found Zuckerman met

    the “extraordinary and compelling reason” standard for grant of a “compassionate release”);

    United States v. John E. Clark, 2020 WL 1557397, *3, 5 (M.D. La. April 1, 2020) (considering

    facility’s plan for mitigating effects of COVID-19, lack of evidence of serious medical condition

    in person requesting release, the court found no “extraordinary and compelling reasons” for relief

    and the request for release was denied).

           Plaintiff has raised only general speculative concerns about the potential effects of

    COVID-19 within the Tulsa County Jail. Such “[g]eneral concerns about possible exposure to or

    spread of COID-19 do not meet the criteria for extraordinary and compelling reasons …”

    Eberhart, 2020 WL at *2.

           There are numerous objections to Plaintiff’s MPI exhibits, such as Exhibits 1-5

    addressing bond hearings held prior to the August 22, 2019 implementation of new Criminal

    Rule 2 (see Stuart Southerland email, Exhibit “Z” regarding Horowitz Declaration), as well as to

    his misstatements of fact, misleading hyperbole and gross misrepresentations of the applicable

    law. However, this Response Brief is limited per the Court’s Order (Dkt. 161) to whether there

    is a risk of imminent harm from COVID-19 at the Tulsa County Jail, and what procedures the

    Tulsa County Sheriff has implemented to mitigate such harm.        Defendant Sheriff reserves the

    right to address further issues raised by the MPI and its exhibits as may be permitted.

           WHEREFORE, Defendant Sheriff respectfully requests an Order of this Court denying

    Plaintiff’s request for preliminary injunctive relief.


                                                      13
Case 4:18-cv-00298-CVE-JFJ Document 166 Filed in USDC ND/OK on 04/09/20 Page 14 of 14




                                                    Respectfully submitted,



                                                    s/ Douglas A. Wilson
                                                    Douglas A. Wilson, OBA No. 13128
                                                    James R. Rea, OBA No. 30801
                                                    Assistant District Attorneys
                                                    Tulsa County District Attorney’s Office
                                                    500 S. Denver Ave., Suite 827
                                                    Tulsa, OK 74103
                                                    (918) 596-8795
                                                    (918) 596-4845
                                                    douglas.wilson@tulsacounty.org
                                                    jrea@tulsacounty.org

                                                    ATTORNEYS FOR VIC REGALADO,
                                                    TULSA COUNTY SHERIFF,
                                                    IN HIS OFFICIAL CAPACITY

                      CERTIFICATE OF MAILING & ELECTRONIC NOTICE
    I hereby certify that on April 9, 2020, I electronically transmitted the foregoing document to the
    Clerk of the Court using the ECF System for filing and transmittal of a Notice of Electronic
    Filing to the following ECF registrants:
           Alexander Karakatsanis                               Kristina Michelle Saleh
           Charles Lewis Gerstein                               Laura Gaztambide Arandes
           Devan A. Pederson                                    Ryan Downer
           Erin Morgan Moore                                    Stefanie Erin Lawson
           Hayley Elizabeth Horowitz

                                                        s/ Douglas A. Wilson
                                                        Douglas A. Wilson




                                                   14
